Citation Nr: 1435954	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-23 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served in the U.S. Army Reserves and the U.S. Army, with five years of active duty service at the time of separation in November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at a hearing at the RO in June 2014; a hearing transcript is of record.  The paper claims file and pertinent records in VA's electronic processing systems have been considered.


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, she has had slight recurrent subluxation or instability of the left knee throughout the appeal period.  

2.  Otherwise, the left knee disability has manifested by pain and painful motion, but with flexion to greater than 45 degrees and extension to 0 degrees; with no ankylosis, meniscal impairment or removal, impairment of tibia or fibula, or genu recurvatum.

 
CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a separate initial rating of 10 percent, but no higher, for left knee subluxation or instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257 (2013).

2.  Otherwise, the criteria for an initial rating in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5261, 5256 to 5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's claim arises from the initial rating assigned after the grant of service connection for the disability on appeal.  She was provided full notice in November 2009, prior to the initial adjudication, of the evidence and information necessary to substantiate a claim for service connection.  No further notice is required as to downstream issues such as the disability rating.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, the June 2014 Board hearing focused on the elements necessary to substantiate the claim on appeal.  The undersigned asked questions to obtain pertinent evidence and suggest missing evidence, including the current severity of the disability during flare-ups or with repetitive use.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  The Veteran and her representative also demonstrated actual knowledge of the required elements via questions and testimony.  No prejudice has been alleged due to any possible notice defects, and the Veteran had ample opportunity to participate in the adjudication of her claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

All pertinent, available medical evidence has been obtained, and the Veteran was provided several VA examinations for her knee, most recently in December 2013.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326.  The Veteran argued in her notice of disagreement and substantive appeal (VA Form 9) that she should have been provided an MRI of the left knee due to her complaints of instability or ligament impairment, and that the VA examination should have been conducted by an orthopedist.  Nevertheless, VA examiners are presumed competent, in the absence of evidence to the contrary.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Monzingo v. Shinseki, 26 Vet. App. 97, 106-07 (2012).  There is no indication that an orthopedist was necessary in this case, or any specific information suggesting that the VA examiners were incompetent.  Rather, the VA examiners measured and recorded the Veteran's knee complaints, including with regard to possible ligamentous instability.  There is also no indication that an MRI was required to determine the Veteran's disability level during the appeal period.  

As discussed below, the evidence is sufficient for a separate rating for subluxation or instability of the left knee throughout the appeal period, and a rating is based on the Veteran's degree of impairment as a result of such symptomatology; there is no indication that an MRI would further elucidate this matter.  Additionally, the Veteran has described her level of impairment during flare-ups or with repetitive use, and the evidence is sufficient to determine the extent of any limitation of motion in this regard.  There is no argument or indication that the Veteran's disability has increased in severity since the last medical evidence.  Therefore, the VA examinations are adequate, and no further medical evidence is needed.  

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim on appeal.  Any errors were not harmful to the essential fairness of the proceedings, and there will be no prejudice by a decision at this time.  

II.  Analysis  

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evidence since the effective date of service connection is the most relevant for assigning an initial disability rating.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  Nevertheless, VA must assess the Veteran's disorder " in relation to its history" in assigning a disability for the relevant period on appeal.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (citing 38 C.F.R. § 4.2).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  As discussed below, separate ratings are allowed for the same knee under certain circumstances.

The Veteran's service-connected patellofemoral pain syndrome in the left knee is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5261, for unlisted disability as analogous to limitation of extension of the knee.  See 38 C.F.R. § 4.27 (explaining analogous and hyphenated codes).  As discussed below, she has essentially complained of pain, painful or limited motion, a displaced or "tilted" knee cap, and a feeling of instability or giving way.

Under DC 5261, a noncompensable rating will be assigned for limitation of extension to 5 degrees.  To warrant a rating of 10 percent under this code, extension must be limited to 10 degrees.  Higher ratings of 20 to 50 percent are available for more limited degrees of extension.  38 C.F.R. § 4.71a, DC 5261.  

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees.  To warrant a rating of 10 percent, flexion of the leg must be limited to 45 degrees.  Higher ratings of 20 to 30 percent are available for more limited degrees of flexion.  38 C.F.R. § 4.71a, DC 5260.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the rating criteria.  The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation due to pain on use, including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Separate ratings may be assigned for compensable limitation of flexion and limitation of extension of the same knee, in order to compensate adequately for functional loss.  VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  

Alternatively, where limitation of motion is not compensable under DC 5260 or 5621, a minimum compensable rating may be granted for arthritis under § 4.59, if it is productive of actually painful motion due to unstable or malaligned joints due to healed injury.  VAOGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  

Further, whether or not arthritis is present, painful motion should be considered to determine whether a separate or higher rating is warranted under 38 C.F.R. § 4.59, which provides that the Rating Schedule is meant to allow for at least the minimum compensable rating for the joint to recognize actually painful, unstable or malaligned joints, due to healed injury.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate ratings may be assigned for arthritis under DC 5003 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 38 C.F.R. § 4.14; Amberman, 570 F.3d at 1381.  

Under DC 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to determine the appropriate rating.  38 C.F.R. § 4.6.  Consideration of pain or other factors under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under DC 5257 because it is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In this case, the Veteran filed her claim for service connection shortly before separation from active duty in November 2009.  Throughout the appeal period, as well as near the end of her active duty service, she has complained of constant left knee pain that is worse at the end of the day, and is aggravated by activity or exercise such as running, walking, using stairs, bending her knee, driving or sitting, standing, or carrying more than 30-40 pounds.  Such activities resulted in flare-ups including swelling that were treated with ice, rest, pain medications, and stretching.  Testing has shown tenderness to palpation of the patella or joint lines, but no swelling, effusion, or inflammation.  The frequency of the Veteran's pain increased over the years.  Nevertheless, range of motion of the left knee was essentially the same with testing in January 2010 and in December 2013: to 0 degrees of extension with no evidence of pain, and to 125 degrees of flexion with pain starting at that point, with no change or additional limitation of motion after repetitive testing.  X-rays consistently showed no arthritis, and the diagnosis was left knee patellofemoral pain syndrome.  See, e.g., July 2009 service treatment record; August 2010 notice of disagreement; January 2010, February 2011, and December 2013 VA examinations (on Virtual VA); June 2014 hearing transcript (on Virtual VA). 

The Veteran has already been assigned a minimum 10 percent rating for her left knee disability based on painful motion, without x-ray evidence of arthritis.  See Burton, 25 Vet. App. 1.  Based on the foregoing, she is not entitled to a higher initial rating based on limitation of motion.  As noted above, the Veteran has had full extension to 0 degrees throughout the appeal period, and she has primarily complained of pain relating to bending (or flexion) of the left knee.  Still, she retained significant functional use and range of motion of the left knee despite increasing pain over the years, and aggravation by activity or repetitive use.  Pain alone during range of motion does not warrant a higher rating, as opposed to a minimum compensable rating for arthritis or painful motion; rather, there must be additional functional impairment as  result of pain to warrant a higher rating under DC 5260 or 5261.  Mitchell, 25 Vet. App. 32.  Even when considering any additional limitation of motion or functional impairment during flare-ups or after repetitive use, the evidence does not establish limitation of flexion of the left leg to 45 degrees or lower, or limitation of extension to 5 degrees or higher, as required for a 10 percent rating under DCs 5260 or 5261, respectively.  See 38 C.F.R. § 4.71a.  In this regard, the examiner in December 2013 expressly stated that he anticipated no additional decrease in range of motion with flares.
Therefore, a higher or separate rating is not warranted.

Nevertheless, the Veteran has reported additional symptoms of subluxation or instability, also described as a feeling of giving way of the left knee.  As such, although there is some conflicting evidence, the Board resolves doubt in the Veteran's favor and finds that a separate initial rating of 10 percent, but no higher, is warranted for mild recurrent subluxation or instability of the left knee throughout the appeal period.  See 38 C.F.R. § 4.71a, DC 5257; VAOGCPREC 23-97.  

In this regard, historically, service records show that the Veteran initially injured her left knee in 2003, with a diagnosis of sprain and chondromalacia.  With respect to subluxation, a physical therapy record in March 2007 noted pain, crepitus, and joint line swelling, and that the left patella was 20 degrees medially displaced.  More recently, an August 2013 VA treatment record (on Virtual VA) also noted that the Veteran's patella tended to be positioned more medially.  An MRI conducted in March 2007 showed normal ligaments and meniscus, but tendonitis of the quadriceps along the superior pole of the patella.  Additionally, multiple service treatment records, including a July 2009 record for the Veteran's separation examination, noted "subluxation tendon iliotibial" in the active problem list.  The diagnosis continued to be left knee patellofemoral pain syndrome.  Similarly, a March 2011 VA physical therapy record diagnosed patellofemoral syndrome with mild to moderate "functional lateral subluxation" and left iliotibial band syndrome.  

Concerning instability, the March 2011 VA physical therapist recorded medial-lateral mild laxity, even though the provider noted normal x-rays and negative testing of the ligaments and meniscus.  Otherwise, x-rays and testing of the Veteran's left knee during service and throughout the appeal period have shown no instability, including anterior, posterior, or medial-lateral instability as specified during the December 2013 VA examination.  See also July 2007 service treatment record; January 2010 VA examination; May and August 2013 VA treatment records (on Virtual VA).  During the December 2013 VA examination, the Veteran reported that her left knee "sometimes" felt unstable.  Similarly, she testified during the June 2014 Board hearing that her knee had given a couple of times but "not very often."  

The Veteran has also worn a brace throughout most of the appeal, and one was prescribed for patella stabilization during the March 2011 VA physical therapy session.  Although the Veteran reported during the January 2010 VA examination that she did not wear her knee brace because it did not help, she stated during the February 2011 VA examination, as well as during subsequent examinations and the Board hearing, that she wore her brace regularly or while exercising or using stairs.  

Based on the foregoing, although the March 2011 VA provider noted mild to moderate subluxation, the evidence as a whole shows no more than mild recurrent subluxation or instability of the left knee.  In particular, the Veteran's symptoms in this regard are only intermittent, as noted during the June 2014 hearing and also shown by repeated negative testing both before and after the March 2011 VA treatment session.  Nevertheless, because there is evidence of left knee subluxation and instability (or giving way) requiring a brace during service and at various points during the appeal period, the Board finds that a rating of 10 percent for mild impairment is appropriate.  See 38 C.F.R. § 4.71a, DC 5257; VAOGCPREC 23-97.  

Ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage or meniscus), DC 5259 (symptomatic removal of semilunar cartilage or meniscus), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  However, the evidence does not establish any such impairment of the Veteran's left knee in this case.  

Although the Veteran wears a knee brace, there is no indication that this was due to nonunion of the tibia or fibula.  See id. at DC 5262.  Instead, this symptom is contemplated by the rating for recurrent subluxation or instability assigned herein.  

Further, although there is evidence of intermittent swelling, which may be contemplated under DCs 5258 or 5259 for meniscal impairment, testing for meniscal impairment in the Veteran's left knee has been consistently negative.  Accordingly, a rating based on dislocated meniscus or symptomatic removal of meniscus is not warranted.  Moreover, the Veteran's left knee manifestations are contemplated by currently assigned rating of 10 percent for painful motion, and the rating assigned herein of 10 percent for slight subluxation or instability.  This includes consideration of additional impairment during flare-ups or with repetitive use due to pain or other factors, such as decreased endurance and less movement than normal due to symptoms such as swelling or stiffness, per DeLuca and Mitchell.  Therefore, to assign a separate rating as analogous to meniscal impairment would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  

In summary, resolving doubt in the Veteran's favor, she is entitled to a separate 10 percent rating based on recurrent subluxation or instability.  A rating in excess of 10 percent based on painful or limited motion, or otherwise, is not warranted for any distinct period, with consideration of all potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The disability picture does not more nearly approximate the criteria for the next higher rating under any applicable code; therefore, the lower rating must be assigned.  See 38 C.F.R. § 4.7.  Staged ratings are not warranted, as the Veteran's knee symptomatology has remained relatively stable, and any increases in severity were not sufficient for a separate or higher rating for a distinct period.  Fenderson, 12 Vet. App. at 126-27.

Referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted because this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's knee disability are fully contemplated by the schedular rating criteria.  She has had left knee pain and other symptoms resulting in subluxation or instability and limitation of motion.  These complaints and manifestations are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate her disability picture.  Id.  Moreover, although the Veteran's disabilities interfere with her employment, such interference is contemplated by the assigned ratings.  See 38 C.F.R. § 4.1 (schedular ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability).

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Rather, the Veteran has been employed full-time throughout the appeal period.  There is no argument or indication of unemployability due to service-connected disability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A separate rating has been granted to the extent described above, based in part on the benefit of the doubt doctrine.  The preponderance of the evidence is against any other separate or higher rating for any period.  As such, the benefit of the doubt doctrine does not apply, and the claim must be denied in this respect.  38 C.F.R. § 4.3.  


ORDER

A separate initial rating of 10 percent for left knee recurrent subluxation or instability is granted.  

An initial rating in excess of 10 percent for left knee patellofemoral pain syndrome is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


